In The

                               Court of Appeals

                   Ninth District of Texas at Beaumont

                              __________________

                              NO. 09-17-00384-CR
                              __________________

                 CHANDLER KYLE VENTRESS, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

__________________________________________________________________

               On Appeal from the 252nd District Court
                       Jefferson County, Texas
                      Trial Cause No. 15-22600
__________________________________________________________________

                         MEMORANDUM OPINION

      Chandler Kyle Ventress, Appellant, appeals his conviction for capital murder.

Tex. Penal Code Ann. § 19.03(a)(2) (West 2019). 1 The indictment by a grand jury

alleged that



      1
        We cite current versions of statutes because amendments after Ventress’s
offense do not affect our disposition.

                                        1
            Chandler Kyle Ventress, hereinafter styled the Defendant, on or
      about the 29th day of April, [2015,] . . . did then and there intentionally
      cause the death of . . . Mettha Chandrasire Kuruppu, by shooting [him]
      with a firearm, and the Defendant was then and there in the course of
      committing and attempting to commit the offense of Aggravated
      Robbery[.]

      The State filed a notice waiving the death penalty, and the case was tried to a

jury. The jury found Ventress guilty of capital murder as charged in the indictment.

The trial court assessed punishment and sentenced Ventress to life without parole in

the Institutional Division of the Texas Department of Criminal Justice.2 The trial

court certified that Ventress had the right to appeal, and he timely filed a notice of

appeal.

                                        Issues

      Ventress raises four issues on appeal. In his first issue he challenges the

sufficiency of the evidence to support his conviction and argues that the State failed

to prove he intentionally shot the victim. In his second, third, and fourth issues, he



      2
         Section 12.31(a) of the Texas Penal Code provides the punishment for an
individual found guilty of a capital felony. Tex. Penal Code Ann. § 12.31(a) (West
2019). In a case in which the State seeks the death penalty, the punishment will be
either life without parole or death. Id. If the State does not seek the death penalty
and the defendant is found guilty, the punishment shall be imprisonment in the TDCJ
for “(1) life, if the individual committed the offense when younger than 18 years of
age; or (2) life without parole, if the individual committed the offense when 18 years
of age or older.” Id. The record reflects that Ventress was almost nineteen years old
at the time of the offense.
                                             2
alleges the trial court erred in allowing a witness to speculate about the reaction of

Ventress’s two family members and girlfriend when the investigators showed them

still photographs of the alleged suspects taken from surveillance video.

                             Evidence Presented at Trial

Testimony of Charles Young

      Beaumont Police Officer Charles Young testified that shortly after midnight

on April 29, 2015, he was on patrol when he received a call from his dispatch about

a panic alarm call from a convenience store located at 870 South Major Drive.

Officer Young testified that calls from a panic alarm go through an alarm company,

and the alarm company calls the police department and then the police are

dispatched, and the whole procedure can take a couple of minutes.

      According to Officer Young, he and Officers Hubbard and Smith arrived at

the convenience store at about twenty minutes after midnight. At that time, the lights

were still on in the store, the security gates on the store were still open, and he could

not see anyone inside the store. Upon arriving, the officers saw a crowbar on the

ground near the door of the store, and the door was ajar. Officer Young and two

other officers entered the store and split up. At first Officer Young did not see anyone

behind the counter, but as he made his way around the counter, he saw the victim

on the floor in a pool of blood. According to Officer Young, the victim appeared to

                                           3
be deceased. Officer Young testified he followed protocol and called for EMS and

called his supervisor.

      At some point, the other officers ran out of the store to investigate a vehicle

that left quickly from the area while Officer Young stayed at the scene. Officer

Young testified that he could not recall if the officers located the vehicle or

apprehended a suspect from the vehicle, and he did not see anything in the store that

night that led him to believe that Ventress was involved. Officer Young testified that

detectives and crime scene technicians were dispatched to the crime scene, and he

stayed at the scene until he was released. Officer Young testified he later authored a

report.

Testimony of Deron Simpson

      Beaumont Police Officer Deron Simpson testified that on the evening in

question he was part of the team of officers dispatched to the scene. Using some

photographs that had been admitted into evidence, Officer Simpson testified about

the crime scene and what he observed when he arrived. Upon arrival at the scene, he

noticed a “crowbar in between the door.” Other officers arrived at the scene at

different times. He observed the victim, whom Simpson could tell was deceased, and

the store was in disarray. EMS and fire personnel were already at the scene when

Officer Simpson arrived.

                                          4
      Officer Simpson along with Sergeant Dischler watched “some in store

security footage[,]” taken from a security camera located behind what appeared to

be a false wall. Officer Simpson testified that he watched the video footage on the

store computer, and he could see two men that “had masks on[]” enter the store, one

of them used a crowbar to keep the door open, and one of the men had a firearm.

According to Officer Simpson, he could see that the clerk was scared, and the clerk

“swiped at the gun at first[]” and retrieved a BB gun that resembled a real firearm.

Officer Simpson testified the video footage then shows the armed gunman fire his

weapon and then he “took off outside the store.” According to Simpson, video

footage revealed that after the two men ran out of the store, the store clerk placed

the BB gun back in a box, took his slippers off, and then collapsed. Officer Simpson

observed the store clerk being shot on the videos. According to Officer Simpson,

cameras are sometimes motion activated so time lapses can be explained by a lack

of motion. The video footage, photographs of the scene, and the BB gun were

admitted into evidence and published to the jury.

      Officer Simpson agreed that, based on his training and experience as a police

officer, a firearm is a deadly weapon and capable of causing serious bodily injury or

death in the manner or means that it is used. He also testified that if someone



                                         5
exhibited a firearm at an individual it would cause the individual to be in fear of their

life and shooting someone with a firearm could cause serious bodily injury.

Testimony of Ronald Dischler

      Beaumont Police Detective Sergeant Ronald Charles Dischler, Sr., testified

that he was called to the scene after he received word from another sergeant that

there was a major crime at that location. According to Sergeant Dischler, when he

first arrived at the scene, patrol units had stopped a vehicle that had been seen leaving

the area at a high rate of speed.

      Sergeant Dischler described the surveillance video as showing two men enter

through the door, the confrontation with Kuruppu, a slight altercation, two gunshots,

two men run out after the shooting, the actions of Kuruppu after he is shot, and then

Kuruppu “bleed[ing] out.” Sergeant Dischler agreed that based on the surveillance

video, it appeared that Kuruppu was the victim of an aggravated robbery. According

to Dischler, the men that came into the store were trying to commit a theft with a

gun and the men pointed the gun directly at Kuruppu. The Sergeant agreed that a

gun can cause serious bodily injury or death, that based on the physical reaction of

Kuruppu depicted in the video he was in fear, and that the video shows that the shot

fired from the revolver at Kuruppu by one of the men led to Kuruppu’s death.



                                           6
       Sergeant Dischler explained that several officers and crime scene technicians

were dispatched to the scene, and a video and photographs were made of the scene

before removing any of the evidence. Sergeant Dischler testified about the scene and

explained what was depicted in the crime scene photographs and video. Dischler

testified that the day after the incident he returned to the scene to try to find

additional evidence and located two projectiles involved in the shooting: one was

lying on the ground and the other was embedded in the wall directly behind the cash

register.

       Sergeant Dischler testified that his investigation led him to Ventress.

According to Sergeant Dischler, he and Captain Holmes showed still photographs

from the security video to Ventress’s girlfriend and aunt. The still photographs they

used were marked as Exhibits 51 and 52 and depict the shooter with a bandana over

a portion of his face and pointing the gun at the store clerk. According to Sergeant

Dischler, Ventress’s girlfriend and aunt had distinct visible reactions to the

photographs and became upset, and Dischler described their reactions as

“[i]mmediate recognition.” Sergeant Dischler testified that he and Captain Holmes

also showed the photographs to Ventress’s mother, who had the “[s]ame reaction,

immediate recognition[]” of Ventress.



                                         7
      The Sergeant testified that Ventress came to the police station with members

of his family and gave a voluntary statement, and a video recording of that statement

was introduced and published to the jury. The video-recorded interview shows

Ventress initially denied involvement in the matter, but later in the interview

Ventress breaks down and admits to Detective Crystal Holmes and Investigator

Marcelo Molfino that he shot at Kuruppu and left the store.

Testimony of Pathologist

      Forensic pathologist John Wayne testified about the autopsy he performed on

Kuruppu. The pathologist confirmed that the cause of death was a gunshot wound

through the torso.

Testimony of Crystal Holmes

      Crystal Holmes is a Captain with the Jefferson County Sheriff’s Office, and

she participated in the investigation and interviewed Ventress. Captain Holmes

testified that law enforcement released information to the public on Crime Stoppers

and began getting names and leads, and then they investigated the leads. One of the

names they obtained was Chandler Kyle Ventress. Captain Holmes identified

Ventress as the defendant seated in the courtroom. After Sergeant Dischler retrieved

the video surveillance from the store, some still photographs were developed from

the videos to show to people to see if they could identify the suspects in the photos.

                                          8
The photos Captain Holmes used as part of her investigation were admitted into

evidence and published to the jury. Captain Holmes testified that she showed one of

the photographs to Ventress’s girlfriend, and she told the girlfriend the police were

specifically looking at Ventress as a suspect in the murder. According to Captain

Holmes, when she showed the photo to the girlfriend, the girlfriend “had a visible

reaction[,]” put her hands up to her face and covered her mouth and her eyes, and

she was “very upset.” Captain Holmes testified that from Ventress’s girlfriend’s

reaction Holmes believed Ventress’s girlfriend knew the individual in the photo.

Captain Holmes testified that when she showed Ventress’s aunt one of the still

photographs, the aunt “placed it on the table in front of her and she put her hands up

over her face and she began to cry[.]” Captain Holmes testified that she formed the

conclusion from the aunt’s reaction that the aunt knew the individual in the

photograph to be her nephew, Chandler Ventress. Captain Holmes testified that

when she showed the still photograph to Ventress’s mother that his mother’s

physical reaction was dramatic and expressive and matched the reactions of

Ventress’s girlfriend and aunt.

      Captain Holmes also testified that Ventress voluntarily came to the police

station with his mother and his pastor and was interviewed. Captain Holmes

summarized the interview and indicated that after giving Ventress his Miranda

                                          9
warnings, she and Investigator Molfino questioned him and Ventress initially denied

any involvement. Later during the interview, Ventress admitted that he was the

person holding the gun in the photo marked as Exhibit 51 and who shot Kuruppu.

Captain Holmes described the interview process to the jury and explained how

Ventress at first was rigid in the interview and then relaxed, and she agreed that at

some point he broke down and admitted he is the person in Exhibit 51 who shot

Kuruppu. Ventress also voluntarily agreed to provide a written statement, which

Captain Holmes then wrote for him based on the statement he gave in the video

interview and Ventress read the written statement, made a couple of changes, and

then he signed the written statement.

      Captain Holmes read the written statement to the jury. According to the

statement, Ventress, and a friend named Sean, were riding around in Sean’s SUV,

Sean told Ventress that he wanted to “hit the store at 105[,]” and Ventress told Sean,

“Let’s do whatever.” They pulled up to the street behind the store and put on clothes

that Sean had put into the SUV, and Ventress then put on his “black overshirt with

the gray band on the sleeves[]” and “put the yellow bandana over the lower portion

of” his face. Sean handed Ventress a gun, and Sean had something wrapped in a

towel that Ventress thought was a BB gun. According to his written statement,

Ventress entered the store first with the gun in his hand, he pointed the gun at the

                                         10
clerk and told the clerk to give him the money, the clerk slapped at the gun and

ducked behind the counter, Ventress saw him go down and fumble under the counter,

and Ventress “turned [his] head towards the door and fired a shot as [he] took off

running.” According to the written statement he and Sean then ran back to the SUV,

then went to Sean’s house where he left the clothes and gun, and he did not know

where the gun was at the time of the statement. Ventress also stated in his written

statement

      I have been living with the weight on my heart since this happened. I
      did not mean to shoot that man. It was an accident. We just intended
      to go in and rob the store. I wish I could take it all back. I am so sorry.
      I wish I could make it up to the family and bring him back, serve them
      for the rest of my life, whatever it takes. This doesn’t seem real.

Testimony of Investigator Marcelo Molfino

      Jefferson County District Attorney’s Office Investigator Marcelo Molfino

testified about the interview of Appellant and provided his opinion that Ventress did

not appear to be intoxicated at the time of his statement. The investigator described

the procedure followed during the interview and explained how Ventress’s

demeanor and body language changed during the interview. The video of the

interview was played for the jury. Investigator Molfino testified that he and the

detectives tried to establish a rapport with Ventress during the interview, and on

cross-examination Molfino acknowledged that he heard the detectives during the

                                          11
interview refer to the shooting as an “accident” when interviewing Ventress. Molfino

testified that he thought Ventress and Sean “planned a robbery and it didn’t go as

planned and what happened, happened.”

      The defendant did not testify or call any witnesses.

                              Sufficiency of the Evidence

      We review the sufficiency of the evidence in the light most favorable to the

verdict and then determine whether any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt. Acosta v. State, 429
S.W.3d 621, 624-25 (Tex. Crim. App. 2014) (citing Jackson v. Virginia, 443 U.S.
307, 318-19 (1979)). The jury is the ultimate authority on the credibility of witnesses

and the weight to be given their testimony. Brooks v. State, 323 S.W.3d 893, 894,

901-02 (Tex. Crim. App. 2010); Penagraph v. State, 623 S.W.2d 341, 343 (Tex.

Crim. App. [Panel Op.] 1981). We give deference to the jury’s responsibility to

resolve conflicts in the testimony, to weigh the evidence, and to draw reasonable

inferences from basic facts to ultimate facts. Hooper v. State, 214 S.W.3d 9, 13 (Tex.

Crim. App. 2007).

       A person commits the offense of murder if he intentionally or knowingly

causes the death of an individual. Tex. Penal Code Ann. § 19.02(b)(1) (West 2019).

“A person acts intentionally, or with intent, with respect . . . to a result of his conduct

                                            12
when it is his conscious objective or desire to engage in the conduct or cause the

result.” Id. § 6.03(a) (West 2011).

      The jury may infer the intent to kill from the defendant’s acts, words, or

conduct. Hall v. State, 418 S.W.2d 810, 812 (Tex. Crim. App. 1967) (quoting

Kincaid v. State, 198 S.W.2d 899, 900 (Tex. Crim. App. 1946)), see also Guevara

v. State, 152 S.W.3d 45, 50 (Tex. Crim. App. 2004) (stating intent may be inferred

from circumstantial evidence such as acts, words, and conduct of accused); Brown

v. State, 122 S.W.3d 794, 800 (Tex. Crim. App. 2003) (concluding a jury may infer

intent from any facts in evidence it believes prove the existence of that intent, such

as the use of a deadly weapon). If the record supports conflicting inferences, we must

presume that the fact finder resolved the conflicts in favor of the prosecution and

defer to that determination. See Jackson, 443 U.S. at 326. “Circumstantial evidence

is as probative as direct evidence in establishing the guilt of an actor, and

circumstantial evidence alone can be sufficient to establish guilt.” Hooper, 214
S.W.3d at 13.

      The specific intent to kill may be inferred from the use of a deadly weapon,

unless the manner of its use makes it reasonably apparent that death or serious bodily

injury could not have resulted. Jones v. State, 944 S.W.2d 642, 647 (Tex. Crim. App.

1996); Flanagan v. State, 675 S.W.2d 734, 744 (Tex. Crim. App. 1984) (op. on

                                         13
reh’g); see also Tex. Penal Code Ann. § 1.07(a)(17)(A) (West Supp. 2018) (“deadly

weapon” means “a firearm or anything manifestly designed, made, or adapted for

the purpose of inflicting death or serious bodily injury”). “Naturally, the most

obvious cases and the easiest ones in which to prove a specific intent to kill, are those

cases in which a firearm was used and was fired or attempted to have been fired at a

person.” Godsey v. State, 719 S.W.2d 578, 581 (Tex. Crim. App. 1986). If a deadly

weapon, such as a pistol, is used in a deadly manner, an intent to kill is presumed.

Adanandus v. State, 866 S.W.2d 210, 215 (Tex. Crim. App. 1993); Livingston v.

State, 739 S.W.2d 311, 337 (Tex. Crim. App. 1987). A jury may infer that a

defendant intended the natural consequences of his actions. Herrera v. State, 526
S.W.3d 800, 810 (Tex. App.—Houston [1st Dist.] 2017, pet. ref’d) (citing Ruffin v.

State, 270 S.W.3d 586, 591-92 (Tex. Crim. App. 2008)). A jury may also infer a

defendant’s knowledge or intent from any facts tending to prove its existence,

including the method of committing the crime, the nature of the wounds inflicted on

the victim, and the accused’s acts, words, and conduct. Hart v. State, 89 S.W.3d 61,

64 (Tex. Crim. App. 2002).

      Ventress admitted that he went into the store with a gun and that he intended

to rob the convenience store. He stated that he remembered pointing the gun at the

clerk and telling the clerk to give him the money, that the clerk slapped the gun in

                                           14
Ventress’s hand and fumbled under the counter, and that Ventress then fired a shot

toward the victim before running out of the store. Ventress stated in his confession

that he “did not mean to shoot [Kuruppu].” The jury viewed the video footage from

several angles showing the shooter enter the store and point a gun at the victim. The

video footage also shows the shooter pointing the gun at the victim and shooting the

victim in the chest. The jury heard the testimony of the pathologist who determined

that Kuruppu’s cause of death was a gunshot wound through the torso.

      The jury could have inferred from the evidence, including the events depicted

on the video footage, as well as the testimony from the investigating officers and the

statement made by the defendant, that Ventress acted with the required mental state

at the time of the shooting. After considering the evidence under the appropriate

standard, we conclude that a rational trier of fact could have found beyond a

reasonable doubt that Ventress intentionally caused Kuruppu’s death as alleged in

the indictment. We overrule Appellant’s first issue.

                    Complaints About Admission of Testimony

      Ventress argues the trial court committed reversible error in allowing

Detective Holmes to speculate about and interpret the reactions of Ventress’s

girlfriend, aunt, and mother to the photographs Holmes showed them during her

investigation. Holmes testified that each of the three witnesses’ reactions indicated

                                         15
to her that the witnesses recognized the individual in the photograph. When Holmes

testified that she believed each of the three witnesses’ recognized Ventress as the

person depicted in the photograph, Ventress objected to the testimony as

“speculation[]” about the witnesses state of mind or what they were thinking. The

trial court overruled the objections. On appeal, Ventress contends that the “State’s

investigator Crystal Holmes was improperly allowed to testify and speculate about

the reactions of appellant’s family members when confronted with photographs.”

Ventress points out that not one of the family members who were interviewed

testified, and “the admission of the rank speculation by the office[r] was reversible

error[,]” and that “[t]he obvious implication of the officer’s speculation was that

each person recognized the perpetrator in the photograph to be appellant.”

      We review a trial court’s decision to admit evidence under an abuse of

discretion standard. Gonzalez v. State, 544 S.W.3d 363, 370 (Tex. Crim. App. 2018).

A trial court abuses its discretion if it acts arbitrarily, unreasonably, or without

reference to any guiding rules or principles. Montgomery v. State, 810 S.W.2d 372,

380 (Tex. Crim. App. 1990). When considering a trial court’s decision to admit

evidence, we will not reverse the trial court’s ruling unless it falls outside the “zone

of reasonable disagreement.” Gonzalez, 544 S.W.3d at 370 (citing Martinez v. State,

327 S.W.3d 727, 736 (Tex. Crim. App. 2010)). We will uphold a trial court’s

                                          16
evidentiary ruling if it is correct on any theory of law applicable to that ruling.

Henley v. State, 493 S.W.3d 77, 93 (Tex. Crim. App. 2016).

      “[A]lthough police officers have training and experience, they are not

precluded from offering lay testimony regarding events which they have personally

observed.” Osbourn v. State, 92 S.W.3d 531, 536 (Tex. Crim. App. 2002). Ventress

did not object to Sergeant Dischler’s testimony in which he concluded that

Ventress’s girlfriend, aunt, and mother had “[i]mmediate recognition” of Ventress

in the still photograph from the murder scene, without objection. “[I]t is well settled

that an error in [admitting] evidence is cured where the same evidence comes in

elsewhere without objection[.]” Ethington v. State, 819 S.W.2d 854, 858 (Tex. Crim.

App. 1991); see also Cordero v. State, 444 S.W.3d 812, 820 (Tex. App.—Beaumont

2014, pet. ref’d). Because Ventress failed to object to the same or similar testimony

by Sergeant Dischler, Ventress cannot now successfully complain that the trial court

erred by admitting the same evidence through Holmes’s testimony. See Ethington,
819 S.W.2d at 858.

      Additionally, the admission of evidence in violation of an evidentiary rule is

non-constitutional error. See Motilla v. State, 78 S.W.3d 352, 355 (Tex. Crim. App.

2002). An appellate court must disregard non-constitutional error that does not affect

a defendant’s “substantial rights[.]” Tex. R. App. P. 44.2(b). A substantial right is

                                          17
affected when the error had a substantial and injurious effect or influence on the

jury’s verdict. King v. State, 953 S.W.2d 266, 271 (Tex. Crim. App. 1997).

Substantial rights are not affected by the erroneous admission of evidence if the

appellate court, after examining the record as a whole, has fair assurance that the

error did not influence the jury or had but a slight effect. Motilla, 78 S.W.3d at 355.

After examining the entire record, we conclude the error, if any, was harmless.

Considering the evidence presented to the jury, the Appellant’s written and video-

recorded confession, and the video footage of the crime being committed, we have

fair assurance that the complained-of error, if any, did not influence the jury or had

but a slight effect. Id. Accordingly, we overrule issues two, three, and four.

      Having overruled all issues raised by Ventress, we affirm the trial court’s

judgment.

      AFFIRMED.



                                                     _________________________
                                                          LEANNE JOHNSON
                                                               Justice

Submitted on June 10, 2019
Opinion Delivered August 21, 2019
Do Not Publish

Before McKeithen, C.J., Horton and Johnson, JJ.

                                          18